BLATCHFORD, District Judge.
The-ground on which the present motion is urged is, that, as the mortgage to Archer & Brother was made in good faith, as security for a debt incurred for merchandise sold to the mortgagors by the mortgagees before the forfeiture was incurred, and as there is no-collusion between the mortgagees and the parties concerned in the acts out of which the forfeiture arose, and as the mortgagees did not participate in such acts, the lien of the mortgage is superior to the claim of the United States under the forfeiture, and the latter cannot override the former. It is insisted that nothing more is forfeited to the United States than the right of property of the offender who violates the law, in the property mortgaged, and that the United States take the property subject to the lien of the mortgage. I cannot assent to this view. By the various sections of the internal revenue act that are counted on in the information, it is the offending thing that is forfeited, the entire right of property of all the world in the thing is cut off, the proceeding is in rein, and it is not the right of property therein of the mortgagor, any more than the right of the mortgagee, that is cut off. The thing is the offender, and the mortgagee, by suffering the thing to be in such a position that the offence can be committed in respect of it, is just as much, in a legal sense, a participant in the offence, so far as the thing is concerned, as the mortgagor, who actively uses the thing to commit the offence.
The mortgagees in this case stand, therefore, in the same position as the mortgagors, and as those who hold under the mortgagors, so far as this motion is concerned. Nothing is shown to vary the facts on. which the court denied the previous motion to bond-The present motion is. therefore, denied.